 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRANDON MICHAEL GARCIA,                             No. 2:16-cv-0269 JAM DB P
12                          Plaintiff,
13              v.                                        FINDINGS AND RECOMMENDATIONS
14    DELMAR GREENLEAF, et al.,
15                          Defendants.
16

17             Plaintiff is a state prisoner proceeding through counsel with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Plaintiff alleges defendants were deliberately indifferent to his serious

19   medical needs in violation of the Eighth Amendment. Before the court is defendants’ motion for

20   summary judgment. For the reasons set forth below, this court will recommend the motion be

21   denied.

22                                              BACKGROUND

23      I.           Allegations in the Complaint

24             Plaintiff complains of conduct that occurred in late 2014 and early 2015 when he was

25   incarcerated at High Desert State Prison (“HDSP”). Plaintiff alleges that on December 14, 2014,

26   he was involved in an altercation on the yard at HDSP. As a result of the altercation, plaintiff

27   suffered injury to the left side of his face. Plaintiff contends that due to delays by defendants Dr.

28   Delmar Greenleaf, Dr. Salahuddin Abdur-Rahman, and R.N. L. Jones in treating his injuries he
                                                          1
 1   was unable to have surgery because his bones had started to heal improperly. As a result, plaintiff

 2   has a permanent deformity to his face, nerve damage, migraines, and constant and chronic pain on

 3   the left side of his face and his left eye.

 4       II.      Procedural Background

 5             This case is proceeding on plaintiff’s original complaint filed here on February 10, 2016.

 6   (ECF No. 1.) On screening, the court found plaintiff stated cognizable claims under § 1983

 7   against defendants Greenleaf, Abdur-Rahman, and Jones, but that he failed to state claims against

 8   the remaining defendants. (ECF No. 9.) Plaintiff was given the option of proceeding against

 9   those three defendants or amending his complaint. Plaintiff chose to proceed on the original

10   complaint. On July 19, 2017, defendants filed an answer. (ECF No. 20.)

11             On June 28, 2018, defendants filed the present motion for summary judgment. (ECF No.

12   27.) Plaintiff filed an opposition (ECF No. 40) and defendants filed a reply (ECF No. 41) and

13   objections to some of plaintiff’s evidence1 (ECF No. 42).

14                                MOTION FOR SUMMARY JUDGMENT

15             Defendants argue that they pursued medical care for plaintiff in a timely manner and that

16   plaintiff did not suffer any harm from the alleged delay. Plaintiff contends there are issues of

17   material fact regarding what defendants did, and did not do, to address his injuries and regarding

18   what harm plaintiff suffered as a result of the delay in his treatment.

19       I.       General Legal Standards

20             A. Summary Judgment Standards under Rule 56
21             Summary judgment is appropriate when the moving party “shows that there is no genuine

22   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

23   Civ. P. 56(a). Under summary judgment practice, the moving party “initially bears the burden of

24   proving the absence of a genuine issue of material fact.” In re Oracle Corp. Sec. Litigation, 627

25   F.3d 376, 387 (9th Cir. 2010) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). The

26   moving party may accomplish this by “citing to particular parts of materials in the record,
27
     1
      Because this court does not rely upon any of plaintiff’s evidence challenged by defendants, the
28   undersigned does not address defendants’ objections.
                                                      2
 1   including depositions, documents, electronically stored information, affidavits or declarations,

 2   stipulations (including those made for purposes of the motion only), admissions, interrogatory

 3   answers, or other materials” or by showing that such materials “do not establish the absence or

 4   presence of a genuine dispute, or that an adverse party cannot produce admissible evidence to

 5   support the fact.” Fed. R. Civ. P. 56(c)(1)(A), (B).

 6          When the non-moving party bears the burden of proof at trial, “the moving party need

 7   only prove that there is an absence of evidence to support the nonmoving party’s case.” Oracle

 8   Corp., 627 F.3d at 387 (citing Celotex, 477 U.S. at 325.); see also Fed. R. Civ. P. 56(c)(1)(B).

 9   Indeed, summary judgment should be entered, after adequate time for discovery and upon motion,

10   against a party who fails to make a showing sufficient to establish the existence of an element

11   essential to that party's case, and on which that party will bear the burden of proof at trial. See

12   Celotex, 477 U.S. at 322. “[A] complete failure of proof concerning an essential element of the

13   nonmoving party’s case necessarily renders all other facts immaterial.” Id. In such a

14   circumstance, summary judgment should be granted, “so long as whatever is before the district

15   court demonstrates that the standard for entry of summary judgment . . . is satisfied.” Id. at 323.

16          If the moving party meets its initial responsibility, the burden then shifts to the opposing

17   party to establish that a genuine issue as to any material fact exists. See Matsushita Elec. Indus.

18   Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In attempting to establish the existence of

19   this factual dispute, the opposing party typically may not rely upon the allegations or denials of its

20   pleadings but is required to tender evidence of specific facts in the form of affidavits, and/or
21   admissible discovery material, in support of its contention that the dispute exists. See Fed. R.

22   Civ. P. 56(c)(1); Matsushita, 475 U.S. at 586 n.11.

23          However, a complaint that is submitted in substantial compliance with the form prescribed

24   in 28 U.S.C. § 1746 is a “verified complaint” and may serve as an opposing affidavit under Rule

25   56 as long as its allegations arise from personal knowledge and contain specific facts admissible

26   into evidence. See Jones v. Blanas, 393 F.3d 918, 923 (9th Cir. 2004); Schroeder v. McDonald,
27   55 F.3d 454, 460 (9th Cir. 1995) (accepting the verified complaint as an opposing affidavit

28   because the plaintiff “demonstrated his personal knowledge by citing two specific instances
                                                        3
 1   where correctional staff members . . . made statements from which a jury could reasonably infer a

 2   retaliatory motive”); McElyea v. Babbitt, 833 F.2d 196, 197–98 (9th Cir. 1987); see also El Bey

 3   v. Roop, 530 F.3d 407, 414 (6th Cir. 2008) (Court reversed the district court’s grant of summary

 4   judgment because it “fail[ed] to account for the fact that El Bey signed his complaint under

 5   penalty of perjury pursuant to 28 U.S.C. § 1746. His verified complaint therefore carries the

 6   same weight as would an affidavit for the purposes of summary judgment.”). The opposing party

 7   must demonstrate that the fact in contention is material, i.e., a fact that might affect the outcome

 8   of the suit under the governing law, see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

 9   (1986); T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors Ass'n, 809 F.2d 626, 630 (9th Cir.

10   1987), and that the dispute is genuine, i.e., the evidence is such that a reasonable jury could return

11   a verdict for the nonmoving party, see Wool v. Tandem Computers, Inc., 818 F.2d 1433, 1436

12   (9th Cir. 1987).

13          To show the existence of a factual dispute, the opposing party need not establish a

14   material issue of fact conclusively in its favor. It is sufficient that “the claimed factual dispute be

15   shown to require a jury or judge to resolve the parties’ differing versions of the truth at trial.”

16   T.W. Elec. Serv., 809 F.2d at 631. Thus, the “purpose of summary judgment is to ‘pierce the

17   pleadings and to assess the proof in order to see whether there is a genuine need for trial.’”

18   Matsushita, 475 U.S. at 587 (citations omitted).

19          “In evaluating the evidence to determine whether there is a genuine issue of fact,” the

20   court draws “all reasonable inferences supported by the evidence in favor of the non-moving
21   party.” Walls v. Central Contra Costa Transit Auth., 653 F.3d 963, 966 (9th Cir. 2011). It is the

22   opposing party's obligation to produce a factual predicate from which the inference may be

23   drawn. See Richards v. Nielsen Freight Lines, 602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985),

24   aff'd, 810 F.2d 898, 902 (9th Cir. 1987). Finally, to demonstrate a genuine issue, the opposing

25   party “must do more than simply show that there is some metaphysical doubt as to the material

26   facts. . . . Where the record taken as a whole could not lead a rational trier of fact to find for the
27   nonmoving party, there is no ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587 (citation

28   omitted)
                                                         4
 1                B. Civil Rights Act Pursuant to 42 U.S.C. § 1983

 2                The Civil Rights Act under which this action was filed provides as follows:

 3                       Every person who, under color of [state law] . . . subjects, or causes
                         to be subjected, any citizen of the United States . . . to the deprivation
 4                       of any rights, privileges, or immunities secured by the Constitution .
                         . . shall be liable to the party injured in an action at law, suit in equity,
 5                       or other proper proceeding for redress.
 6   42 U.S.C. § 1983. The statute requires that there be an actual connection or link between the

 7   actions of the defendants and the deprivation alleged to have been suffered by the plaintiff. See

 8   Monell v. Dept. of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). “A

 9   person ‘subjects’ another to the deprivation of a constitutional right, within the meaning of §1983,

10   if he does an affirmative act, participates in another’s affirmative acts or omits to perform an act

11   which he is legally required to do that causes the deprivation of which complaint is made.”

12   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

13                Supervisory personnel are generally not liable under § 1983 for the actions of their

14   employees under a theory of respondeat superior and, therefore, when a named defendant holds a

15   supervisorial position, the causal link between him and the claimed constitutional violation must

16   be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979); Mosher v.

17   Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). Vague and conclusory allegations concerning the

18   involvement of official personnel in civil rights violations are not sufficient. See Ivey v. Board of

19   Regents, 673 F.2d 266, 268 (9th Cir. 1982).

20          II.      Statements of Facts
21                A. Undisputed Material Facts

22                   1. Plaintiff Brandon Michael Garcia was incarcerated by the California Department

23                       of Corrections and Rehabilitation (“CDCR”) at HDSP from 2012 to 2016. (SUF

24                       #1.2)

25   ////

26   ////
27
     2
      “SUF” is Defendants’ Statement of Undisputed Facts. (ECF No. 27-1.) Plaintiff’s response to
28   the SUF is at ECF No. 40-1.
                                                   5
 1   2. On December 14, 2014, plaintiff was involved in an altercation with another

 2      inmate at HDSP. As a result of the altercation, plaintiff sustained injuries to the

 3      left side of his face and his left eye. (SUF #2.)

 4   3. Plaintiff was examined by Nurse Lipton at HDSP on the day of his injury. (SUF

 5      #3.)

 6   4. At the request of Dr. Greenleaf, x-rays were obtained on December 15, 2014 at

 7      12:20 p.m. The x-rays showed plaintiff had sustained a “left inferior orbital well

 8      fracture.” Plaintiff spoke with defendant Dr. Greenleaf or defendant Dr. Abdur-

 9      Rahman before and after the x-rays were obtained. Dr. Greenleaf or Dr. Abdur-

10      Rahman put in a request that plaintiff be transferred to an outside facility for

11      further treatment on December 15, 2014. (SUF #4; ECF No. 27-3 at 7.)

12   5. In plaintiff’s medical records, the following typed notation is dated December 15,

13      2014 at 11:00 a.m. and is signed by defendant Jones:

14              Dr. Ludlow given CT results – Per Dr. Ludlow appt is not
                Urgent or Emergent. He req. X-Ray/CT films send [sic] to
15              his office and pt will be scheduled within 10-14 days. Dr.
                Abdur-Rahman made aware of Dr. Ludlows req. and agrees
16              to plan of care. Specialty will send all available films and
                schedule appt. Pt to remain in the CTC for prevention of
17              further injury until Dr. Ludlow sees pt and clear plan of care
                is established.
18
        (ECF No. 40-3 at 4.)
19
     6. Plaintiff was examined in the emergency room at Renown Hospital on the evening
20
        of December 15, 2014. (SUF #5.)
21
     7. Records from the December 15 hospital visit show that plaintiff was seen by Dr.
22
        Kennedy and was diagnosed with an orbital fracture. He was instructed to
23
        schedule a follow-up appointment with Dr. Bruce, an otolaryngologist, or “ENT,”
24
        for the next day. (ECF No. 40-3 at 11; ECF No. 27-3 at 11; SUF #5.)
25
     8. The final report from plaintiff’s hospital visit shows that he had a “CT” scan on
26
        December 15, 2014. The results of the scan were reported at 5:41 p.m. and the
27
        doctor’s impressions from the scan were signed at 6:09 p.m. that day. Those
28
                                            6
 1                  impressions were: (1) “Acute fractures of the floor and lateral walls of the left

 2                  orbit. No globe injury.” (2) “Acute displaced fractures of the anterior and lateral

 3                  walls of the left maxillary sinus involving the anterior aspect of the left zygomatic

 4                  bone.” (3) “Left-sided soft tissue swelling with subcutaneous air. No intracranial

 5                  air.” (ECF No. 40-3 at 13.)

 6              9. On December 16, 2014, Dr. Greenleaf submitted an “emergent” request that

 7                  plaintiff be transferred to Dr. Bruce, the ENT. (SUF #7; ECF No. 40-3 at 5; ECF

 8                  No. 27-3 at 14.)

 9              10. On December 16, 2014, plaintiff was seen by Dr. Abdur-Rahman. His notes state

10                  that “patient is awaiting emergent ENT evaluation which is supposed to occur

11                  today.” (ECF No. 40-3 at 8.)

12              11. On December 19, 2014, Dr. Abdur-Rahman prepared a note reflecting that

13                  plaintiff was to “follow-up as per ENT with an appointment pending.” (SUF #8.)

14              12. Plaintiff was scheduled to have surgery on December 29, 2014. (SUF #9.)

15              13. In a note dated December 30, 2014, plaintiff’s primary care physician, Dr.

16                  Lankford, indicated plaintiff’s surgery was rescheduled. (SUF #10.3)

17              14. Plaintiff has never had surgery to address this injury.

18              15. An entry in plaintiff’s medical record dated December 31, 2014 and signed by

19                  defendant Jones states: “attempt made by OT Smith to again contact Dr. Ludlow’s

20                  office – per his staff he has not made a decision.” (ECF No. 27-3 at 17.)
21              16. Dr. Greenleaf examined plaintiff on January 2, 2015. In his notes from that

22                  appointment, Greenleaf stated that plaintiff was supposed to have had a follow-up

23                  appointment with Dr. Bruce, the ENT, but that it was “not clear to me if the patient

24                  did see that specialist. It appears on MedSATS that he did not.” Dr. Greenleaf

25

26
     3
      Plaintiff objects to this fact. He states that he “denies” it because he did not have surgery. (ECF
     No. 40-1 at 2.) However, there is no dispute that plaintiff did not have surgery. Further, plaintiff
27   stated this fact, which is simply that his medical record contains this entry, in his complaint.
     (ECF No. 1, ¶ 35.) Accordingly, the court accepts it as uncontested, despite the fact, as far as the
28   court can tell, neither party has submitted a medical record confirming it.
                                                          7
 1             indicated that he would follow up with Utilization Management to determine when

 2             plaintiff would be sent out to a surgeon. (SUF #12; ECF No. 40-3 at 17.)

 3          17. An entry in plaintiff’s medical record dated January 6, 2015 and signed by Jones

 4             states: “per OT Smith several attempts this week and last have been made to get

 5             plan of care on this date per ‘Eva’ at Ludlow’s office CD was ‘lost’ they have

 6             requested this again from Renown.” (ECF No. 27-3 at 17.)

 7          18. Dr. Greenleaf examined plaintiff again on January 7, 2015. In these notes,

 8             Greenleaf states that plaintiff “had seen an ENT and they want to reevaluate him to

 9             be sure if he needed surgery or not. The patient was under the impression that he

10             was going to have surgery. I had seen him on 12/16/201[4] after his return from

11             ENT in Reno with Dr. Bruce, and he has been waiting for a followup visit.”

12             Greenleaf then stated that plaintiff was discussed at the meeting of the

13             Correctional Treatment Facility (“CTC”) on January 7, 2015 and “we found that

14             the ENT office is not done reviewing all of the information on the patient that is on

15             their electronic CD. A followup visit is to be scheduled.” Greenleaf also noted

16             that plaintiff “complains of very significant pain.” Greenleaf stated that he told

17             plaintiff they were waiting for a call from the ENT’s office. (ECF No. 40-3 at 19.)

18          19. An entry in plaintiff’s medical record dated January 8, 2015 and signed by Jones

19             states: “decision to not wait for additional phone consults – will schedule face to

20             face with ENT/ASAP.” (ECF No. 27-3 at 17.)
21          20. On January 15, 2015, the Primary Care Provider Progress Note indicates that an

22             ENT follow up was scheduled. (SUF # 17.)

23          21. Prior to January 29, 2015, plaintiff submitted an inmate appeal requesting that he

24             be seen by a specialist for his facial fractures. Dr. Abdur-Rahman interviewed

25             plaintiff on January 29, 2015 in response to the appeal. The doctor’s post-

26             appointment notes state that plaintiff is “awaiting follow-up with ENT/maxillary
27             facial specialist which is pending.” (ECF No. 27-3 at 39.)

28   ////
                                                  8
 1      22. On February 10, 2015, plaintiff was examined by ENT Dr. Ludlow. (SUF #18.)

 2         Notes provided to plaintiff’s counsel by Dr. Ludlow’s office show that plaintiff’s

 3         primary complaint was pain from his facial injury. (ECF No. 40-3 at 24.)

 4      23. A note prepared by Dr. Ludlow after the February 10, 2015 appointment states,

 5         “Displaced zygomatic fracture. At two months, I consider this too old to fix. He

 6         has no functional deficits, so I’m comfortable that his deformity is essentially

 7         cosmetic, but mild.” (SUF #18; ECF No. 27-3 at 42.)

 8      24. Defendant Abdur-Rahman prescribed Lyrica to attempt to address plaintiff’s pain.

 9         (SUF #20; ECF No. 40-2, ¶ 16.)

10      25. Plaintiff complained of left-sided facial pain, numbness, and migraines to doctors

11         at HDSP on March 19, 2015 and December 1, 2015. (ECF No. 27-3 at 44, 45.)

12      26. Plaintiff was transferred out of HDSP in 2016. Plaintiff was no longer under the

13         care of any of the defendants after that time. (SUF #22.)

14   B. Disputed Material Facts

15      1. Were CT or X-ray results given to Dr. Ludlow on December 15, 2014 at or prior to

16         11:00 a.m.? If so, where did those test results come from and who directed that

17         they be provided to Ludlow? If not, when were plaintiff’s medical records

18         provided to Dr. Ludlow?

19      2. Did Dr. Ludlow tell HDSP medical staff on December 15, 2014 that plaintiff’s

20         appointment with him was not urgent and should be scheduled within 10 to 14
21         days?

22      3. Why was plaintiff’s scheduled surgery cancelled? Who was to perform that

23         surgery?

24      4. Did Dr. Ludlow’s office inform HDSP staff on December 31, 2014 that Dr.

25         Ludlow had not made a decision about plaintiff’s surgery?

26      5. Did Dr. Ludlow’s office inform HDSP staff in early January 2015 that plaintiff’s
27         records had been lost and that his office had requested a new copy from Renown

28         Medical Center?
                                              9
 1                6. Was a decision made by HDSP medical staff on January 8, 2015 to schedule an in-

 2                    person appointment with an ENT as soon as possible? If so, why was plaintiff not

 3                    seen by an ENT until over a month later?

 4                7. Did plaintiff have any telemedicine conferences or in-person appointments with an

 5                    ENT or other specialist regarding his facial injury at any time prior to the February

 6                    10, 2015 appointment with Dr. Ludlow?

 7                8. Did the medication Lyrica render plaintiff “symptom free?”

 8      III.       Analysis

 9             A. Legal Standards for Deliberate Indifference to Medical Needs

10             The Eighth Amendment prohibits the infliction of “cruel and unusual punishments.” U.S.

11   Const. amend. VIII. The unnecessary and wanton infliction of pain constitutes cruel and unusual

12   punishment prohibited by the Eighth Amendment. Whitley v. Albers, 475 U.S. 312, 319 (1986);

13   Ingraham v. Wright, 430 U.S. 651, 670 (1977); Estelle v. Gamble, 429 U.S. 97, 105-06 (1976).

14   Neither accident nor negligence constitutes cruel and unusual punishment, as “[i]t is obduracy

15   and wantonness, not inadvertence or error in good faith, that characterize the conduct prohibited

16   by the Cruel and Unusual Punishments Clause.” Whitley, 475 U.S. at 319.

17             What is needed to show unnecessary and wanton infliction of pain “varies according to

18   the nature of the alleged constitutional violation.” Hudson v. McMillian, 503 U.S. 1, 5 (1992)

19   (citing Whitley, 475 U.S. at 320). In order to prevail on a claim of cruel and unusual punishment,

20   however, a prisoner must allege and prove that objectively he suffered a sufficiently serious
21   deprivation and that subjectively prison officials acted with deliberate indifference in allowing or

22   causing the deprivation to occur. Wilson, 501 U.S. at 298-99.

23             For an Eighth Amendment claim arising in the context of medical care, the prisoner must

24   allege and prove “acts or omissions sufficiently harmful to evidence deliberate indifference to

25   serious medical needs.” Estelle, 429 U.S. at 106. An Eighth Amendment medical claim has two

26   elements: “the seriousness of the prisoner's medical need and the nature of the defendant's
27   response to that need.” McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled on

28   other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc).
                                                        10
 1          A medical need is serious “if the failure to treat the prisoner's condition could result in

 2   further significant injury or the ‘unnecessary and wanton infliction of pain.’” McGuckin, 974

 3   F.2d at 1059 (quoting Estelle, 429 U.S. at 104). Indications of a serious medical need include

 4   “the presence of a medical condition that significantly affects an individual's daily activities.” Id.

 5   at 1059-60. By establishing the existence of a serious medical need, a prisoner satisfies the

 6   objective requirement for proving an Eighth Amendment violation. Farmer v. Brennan, 511 U.S.

 7   825, 834 (1994).

 8          If a prisoner establishes the existence of a serious medical need, he must then show that

 9   prison officials responded to the serious medical need with deliberate indifference. See Farmer,

10   511 U.S. at 834. In general, deliberate indifference may be shown when prison officials deny,

11   delay, or intentionally interfere with medical treatment, or may be shown by the way in which

12   prison officials provide medical care. Hutchinson v. United States, 838 F.2d 390, 393-94 (9th

13   Cir. 1988).

14          Before it can be said that a prisoner's civil rights have been abridged with regard to

15   medical care, “the indifference to his medical needs must be substantial. Mere ‘indifference,’

16   ‘negligence,’ or ‘medical malpractice’ will not support this cause of action.” Broughton v. Cutter

17   Laboratories, 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle, 429 U.S. at 105-06); see also

18   Toguchi v. Soon Hwang Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (“Mere negligence in

19   diagnosing or treating a medical condition, without more, does not violate a prisoner's Eighth

20   Amendment rights.”); McGuckin, 974 F.2d at 1059 (same). Deliberate indifference is “a state of
21   mind more blameworthy than negligence” and “requires ‘more than ordinary lack of due care for

22   the prisoner's interests or safety.’” Farmer, 511 U.S. at 835.

23          Delays in providing medical care may manifest deliberate indifference. Estelle, 429 U.S.

24   at 104-05. To establish a claim of deliberate indifference arising from delay in providing care, a

25   plaintiff must show that the delay was harmful. See Hallett v. Morgan, 296 F.3d 732, 745-46 (9th

26   Cir. 2002); Berry v. Bunnell, 39 F.3d 1056, 1057 (9th Cir. 1994); McGuckin, 974 F.2d at 1059;
27   Wood v. Housewright, 900 F.2d 1332, 1335 (9th Cir. 1990); Hunt v. Dental Dep't, 865 F.2d 198,

28   200 (9th Cir. 1989); Shapley v. Nevada Bd. of State Prison Comm'rs, 766 F.2d 404, 407 (9th Cir.
                                                        11
 1   1985). In this regard, “[a] prisoner need not show his harm was substantial; however, such would

 2   provide additional support for the inmate's claim that the defendant was deliberately indifferent to

 3   his needs.” Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).

 4           Finally, mere differences of opinion between a prisoner and prison medical staff or

 5   between medical professionals as to the proper course of treatment for a medical condition do not

 6   give rise to a § 1983 claim. See Toguchi, 391 F.3d at 1058; Jackson v. McIntosh, 90 F.3d 330,

 7   332 (9th Cir. 1996); Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989); Franklin v. Oregon, 662

 8   F.2d 1337, 1344 (9th Cir. 1981).

 9           B. Is Summary Judgment Appropriate on the Eighth Amendment Claims?

10           Defendants do not contend that plaintiff did not have a serious medical need as a result of

11   his December 2014 injury. Rather, they argue that they were not deliberately indifferent to that

12   need. They further argue that the alleged delay in plaintiff’s care did not result in injury to

13   plaintiff.

14                   1.   Deliberate Indifference

15           Initially, the court notes that the evidence submitted in this case fails to set out any clear

16   story of the treatment, or lack thereof, that plaintiff received at HDSP for the facial injury he

17   incurred on December 14, 2014. For example, it appears to be disputed, or at best unclear, about

18   whether plaintiff’s injury was ever considered by an ENT or any sort of specialist or surgeon

19   prior to February 10, 2015 when plaintiff saw Dr. Ludlow. Further, it is unclear whether HDSP

20   staff were attempting to get plaintiff an appointment with Ludlow or with Dr. Bruce, who had
21   been recommended by the emergency room doctor at Renown. Another example of the lack of

22   clarity is the apparent fact plaintiff was scheduled for surgery at the end of December 2014 but

23   there is no indication who determined surgery was necessary, what sort of surgery he was

24   supposed to have, who was to perform that surgery, or why it did not occur.

25                        a.   Defendant Jones

26           The evidence shows that Jones made a typed entry in plaintiff’s medical record and dated
27   it December 15, 2014 at 11:00 a.m. The entry states that plaintiff’s CT results had been sent to

28   Dr. Ludlow and that Dr. Ludlow had informed HDSP that plaintiff need not be seen on an urgent
                                                         12
 1   basis. However, there is no indication plaintiff had a CT scan prior to December 15, 2014 at

 2   11:00 a.m. Plaintiff’s medical records show that he did not arrive at Renown until the evening of

 3   December 15 and that the report of his CT scan was not available until after 6:00 p.m. that day.

 4   Further, the x-rays taken that day at HDSP were taken at 12:20 p.m. so were also unavailable at

 5   11:00 a.m. that day.

 6          The medical records also show that Jones made entries dated December 31, 2014

 7   regarding attempts to contact Dr. Ludlow’s office. A notation dated January 8, 2015, states that

 8   plaintiff should have a “face to face w/ENT ASAP.” However, in a progress note dated January

 9   7, 2015, defendant Greenleaf stated that plaintiff “had seen ENT and they wanted to make sure if

10   he needed surgery or not.” If plaintiff had seen an ENT on or before January 7, which he denies,

11   then it is not clear why the January 8 notation was made. Defendants did not provide a

12   declaration from defendant Jones.

13          It is unclear just what Jones’ involvement was in plaintiff’s treatment or in any attempts to

14   have plaintiff seen by an ENT or scheduled for surgery. There are too many materials facts in

15   dispute to determine whether Jones acted with deliberate indifference to plaintiff’s medical needs.

16                      b. Defendant Greenleaf

17          Dr. Greenleaf ordered x-rays for plaintiff on December 15. The records show that the

18   next day, on December 16, 2014, Dr. Greenleaf submitted an “emergent” request that plaintiff be

19   taken for an appointment with Dr. Bruce, the ENT recommended by the doctor in the ER. It is

20   not clear why plaintiff was not taken to see Dr. Bruce then, or, apparently, at any time. Dr.
21   Greenleaf appeared to recognize the problem when he saw plaintiff on January 2. He noted in

22   plaintiff’s medical record that it appeared plaintiff had not seen Dr. Bruce. However, just five

23   days later, Greenleaf recorded a note that stated he had seen plaintiff on December 16 upon

24   plaintiff’s return from the appointment with Dr. Bruce. He stated that plaintiff was waiting for a

25   follow-up appointment with Dr. Bruce. No medical records show that plaintiff saw Dr. Bruce on

26   December 16 or at any time thereafter. Further, plaintiff indicates in his declaration that he never
27   saw Dr. Bruce. (ECF No. 40-2.)

28   ////
                                                       13
 1           To add to the confusion, at the same time Dr. Greenleaf was considering that plaintiff

 2   should be having a follow-up appointment with Dr. Bruce, notations in plaintiff’s prison medical

 3   records show that someone at HDSP was, apparently, pursuing an appointment for plaintiff with

 4   Dr. Ludlow, a different ENT, who also appears to practice in Reno. And, finally, medical records

 5   show someone determined plaintiff should have surgery on December 29. Yet, Dr. Greenleaf

 6   indicated in a note dated January 7 that no surgery was planned because an ENT had not yet

 7   determined it was necessary.

 8           Dr. Greenleaf states that he had “very little” control over the scheduling and transportation

 9   of inmates for medical appointments. (ECF No. 27-3, ¶ 7.) However, “very little” does not mean

10   he had no control. The facts are unclear about whether Dr. Greenleaf had the authority to require

11   plaintiff’s transport to a medical appointment, if necessary.

12           The record is replete with issues of material fact regarding Greenleaf’s care for plaintiff.

13   The question of whether Greenleaf was deliberately indifferent to plaintiff’s medical needs should

14   be resolved by a trier of fact.

15                       c.   Defendant Abdur-Rahman

16           On December 16, 2014, plaintiff saw Dr. Abdur-Rahman. The doctor noted that plaintiff

17   was awaiting an “emergent ENT evaluation which is supposed to occur today.” On December 19,

18   Abdur-Rahman prepared a note reflecting that plaintiff was to “follow-up as per ENT with an

19   appointment pending.” It is not clear whether Abdur-Rahman thought plaintiff had had an ENT

20   appointment at that point and was awaiting a follow-up or whether he was noting a first ENT
21   appointment for plaintiff. It is also not clear why on December 19 Dr. Abdur-Rahman did not do

22   more to arrange to have plaintiff seen by an ENT.

23           There is no indication in plaintiff’s medical records whether, or to what extent, Dr. Abdur-

24   Rahman was involved in plaintiff’s medical care between December 19, 2014 and January 29,

25   2015. In his declaration, plaintiff states that he saw Dr. Abdur-Rahman sometime around the

26   middle of January. (ECF No. 40-2, ¶ 10.) In addition, Abdur-Rahman states in his declaration
27   that he made arrangements for plaintiff to “participate in telemedicine conferences with an

28   outside ENT on various occasions in 2015.” (ECF No. 27-4, ¶ 4.) However, Dr. Abdur-Rahman
                                                        14
 1   is not specific about the dates and plaintiff’s medical records do not show he participated in any

 2   such conferences. Further, Dr. Abdur-Rahman’s contention that he had “very little” control over

 3   plaintiff’s scheduling and travel is belied by the fact that he was able to order plaintiff transported

 4   to the hospital on December 15, 2014. (See ECF No. 27-4, ¶¶ 6, 3.) Further, as noted above with

 5   respect to Dr. Greenleaf, “very little” control does not mean Dr. Abdur-Rahman lacked the

 6   authority to schedule a medical appointment for plaintiff and require his transportation to it.

 7          Again, this court finds too many disputed and unclear issues of material fact regarding

 8   Abdur-Rahman’s treatment of plaintiff.

 9                  2.   Did the Delay in Plaintiff’s Treatment Cause Harm?

10          Defendants rely on Dr. Ludlow’s notes from the February 10, 2015 appointment to argue

11   that plaintiff suffered no harm as a result of the delay in seeing an ENT. However, Dr. Ludlow’s

12   note addresses only the fact that the physical harm to plaintiff was “cosmetic” and not

13   “functional.” Dr. Ludlow did not opine on plaintiff’s pain in that note. Plaintiff contends he

14   suffered and continues to suffer pain from the December 14 injury.

15          That is a question of fact that cannot be resolved on the record before this court.

16                                             CONCLUSION

17          For the reasons set forth above, IT IS HEREBY RECOMMENDED that defendants’

18   motion for summary judgment be denied.

19          These findings and recommendations will be submitted to the United States District Judge

20   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
21   after being served with these findings and recommendations, either party may file written

22   objections with the court. The document should be captioned “Objections to Magistrate Judge's

23   Findings and Recommendations.” The parties are advised that failure to file objections within the

24   ////

25   ////

26   ////
27   ////

28   ////
                                                        15
 1   specified time may result in waiver of the right to appeal the district court’s order. Martinez v.

 2   Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: February 11, 2019

 4

 5

 6

 7

 8

 9

10

11

12

13

14   DLB:9
     DLB1/prisoner-civil rights/garc0269.msj
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       16
